Citation Nr: 0523249	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  98-05 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a left ear hearing 
loss.

2.  Entitlement to service connection for a right knee 
disorder, including arthritis, on a primary or secondary 
basis.

3.  What evaluation is warranted for residuals of injury to 
the right foot and ankle with traumatic arthritis of the 
right ankle, from September 2, 1997?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
July 1971, and from December 1990 to May 1991.  He was also a 
member of the U.S. Army Reserves, and performed inactive duty 
training (IDT), including parachute jump training on June 2, 
1991.

In December 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, in 
pertinent part, denied entitlement to service connection for 
right knee disability.  The veteran appealed this decision to 
the Board of Veterans' Appeals (Board).  

A September 1998 rating decision granted service connection 
for a right foot and ankle disorder, assigning an initial 
evaluation therefor of 10 percent.  The veteran thereafter 
perfected his appeal of the initial rating assigned.

In June 1999, the RO denied service connection for bilateral 
hearing loss.  The veteran disagreed with that decision in 
July 1999.  In October 1999, the RO granted service 
connection for right ear hearing loss, but continued to deny 
service connection for hearing loss in the left ear.  In 
December 2000, the Board remanded the issue of entitlement to 
service connection for left ear defective hearing for the RO 
to issue a statement of the case.  The RO issued a responsive 
statement of the case in December 2002.  No further 
communication was received from the veteran or his 
representative concerning the issue of entitlement to service 
connection for left ear hearing loss until April 2003.

As indicated above, the Board remanded this case in December 
2000.  The Board remanded the case again in October 2003.


FINDINGS OF FACT

1.  A June 1999 rating decision denied entitlement to service 
connection for bilateral hearing loss; the veteran was 
notified of the decision and of his appellate rights with 
respect thereto on June 24, 1999.

2.  In July 1999, the veteran submitted a Notice of 
Disagreement with the June 1999 rating decision.

3.  Service connection for right ear hearing loss was granted 
in October 1999; the October 1999 rating decision continued 
the denial of service connection for left ear hearing loss. 

4.  A statement of the case addressing the issue of 
entitlement to service connection for left ear hearing loss 
was mailed by the RO to the veteran on December 17, 2002; he 
did not request an extension of time in which to file a 
Substantive Appeal.

5.  A Substantive Appeal was not received by VA as to that 
portion of the June 1999 rating decision denying entitlement 
to service connection for left ear hearing loss until April 
2003.

6.  The veteran's right knee disorder did not originate in or 
as a result of his first period of active service; right knee 
arthritis pre-existed his second period of active service and 
the disorder did not worsen during that period of service.

7.  A right knee disorder was not demonstrated during a June 
2, 1991, period of inactive duty training or any other period 
of IDT.

8.  A right knee disorder was not caused or worsened by 
residuals of a right foot and ankle disability, with 
traumatic arthritis of the right ankle.

9.  For the period from September 2, 1997, the veteran's 
service-connected right foot and ankle disorder is not 
manifested by any limitation of right ankle motion, by 
impairment of the tibia or fibula, by any identifiable right 
foot impairment, or by any identifiable functional loss due 
to pain and tenderness.


CONCLUSIONS OF LAW

1.  The Board lacks jurisdiction to review the June 1999 
rating decision which denied entitlement to service 
connection for a left ear hearing loss.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.303 
(2004).

2.  A right knee disability, including arthritis, was not 
incurred in or aggravated by active service or during any 
period of inactive duty training, right knee arthritis may 
not be presumed to have been so incurred, and a right knee 
disability is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 101(2), 
101(24), 1101, 1110, 1111, 1112, 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.306, 3.307, 3.309, 
3.310(a) (2004).

3.  For the period since September 2, 1997, the criteria for 
an evaluation in excess of 10 percent for residuals of a 
right foot and ankle injury with traumatic arthritis of the 
right ankle have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5261, 
5271, 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

The RO denied entitlement to service connection for right 
knee disability in a December 1997 rating decision.  A copy 
of that decision was provided to the appellant and it 
explained that a grant of service connection required 
evidence of the incurrence or aggravation of disease or 
injury in service, a current disability, and evidence linking 
the current disability to the incurrence or aggravation of 
the disease or injury in service.  The veteran was issued a 
statement of the case (SOC) in March 1998 which again 
explained what the evidence must show for a grant of service 
connection.  The Board, in the December 2000 remand, further 
explained that evidence was needed addressing whether the 
right knee disorder was caused or aggravated by the service-
connected right foot and ankle disorder.  In August 2002 and 
February 2004 correspondence, VA informed the veteran of his 
responsibilities as well as of VA's responsibilities in 
obtaining evidence in connection with his claim, and advised 
him to submit any pertinent evidence in his possession.  His 
right knee claim was readjudicated by the RO in a March 2003 
supplemental statement of the case (SSOC).  That SSOC also 
provided him with the text of the regulation implementing the 
VCAA.

A September 1998 rating decision granted service connection 
for residuals of injury to the right foot and ankle with 
traumatic arthritis of the right ankle, assigning an initial 
evaluation therefor of 10 percent, effective September 2, 
1997 under 38 C.F.R. § 4.71a, Diagnostic Code 5010.  The 
rating decision explained the criteria for assignment of 10 
and 20 percent ratings for the disorder.  The veteran was 
issued a statement of the case in December 1998 which again 
explained the criteria to warrant assignment of a rating in 
excess of 10 percent for the disorder at issue.  In August 
2002 and February 2004 correspondence, VA informed the 
veteran of his responsibilities as well as of VA's 
responsibilities in obtaining evidence in connection with his 
claim, and advised him to submit any pertinent evidence in 
his possession.  The correspondence also informed him of the 
information and evidence necessary to substantiate the claim 
for a higher rating.  His claim was readjudicated in a March 
2003 SSOC.

As to left ear hearing loss, as discussed below, the Board 
has determined that the veteran did not file a timely appeal 
with respect to a June 1999 rating decision which denied 
service connection for that disorder.  In an October 2003 
remand, the Board advised the veteran that his appeal 
appeared untimely, and explained the basis for this 
advisement.  The remand informed him of the law and 
regulations relevant to perfecting an appeal to the Board.

As indicated above, the veteran was provided with VCAA 
notices in August 2002 and February 2004 as to the right knee 
and right foot and ankle claims, and the claims were 
readjudicated by VA in March 2003.  The foregoing notices 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Charles 
v. Principi, 16 Vet. App. 370 (2002).  While the VCAA notices 
were provided well after the initial adjudication of the 
claims in, respectively, December 1997 and September 1998, 
the rating decisions and SOCs effectively advised him of the 
information and evidence necessary to substantiate both 
claims.  The record reflects that both the veteran and his 
representative are well aware of the applicable rating 
criteria, as well as the criteria for establishing service 
connection, and that the veteran in particular has presented 
responsive argument on a number of occasions.

With respect to the left ear hearing loss claim, the veteran, 
through the October
2003 Board remand, has received the notice to which he is 
entitled.  The Board made him aware that to perfect his 
appeal he had the later of one year from the date of notice 
of the action appealed, or 60 days from the issuance of the 
statement of the case, to submit his substantive appeal.  He 
was provided the opportunity to present further argument or 
evidence following the Board remand.

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with VCAA notices prior to the 
December 1997 and September 1998 adjudications did not affect 
the essential fairness of those adjudications, and therefore 
was not prejudicial to the appellant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The veteran has not 
alleged prejudice from any error in the timing or content of 
the VCAA notices.  Given the specificity of the VCAA notices, 
as well as the time afforded him following the notices to 
respond, the Board finds that any error in the timing of the 
notice was harmless.  The Board will proceed with appellate 
review.

With respect to VA's duty to assist the veteran in obtaining 
evidence in connection with his claims, the record shows that 
all relevant evidence identified by him, and for which he 
authorized VA to obtain, is on file with two exceptions.  
Service medical records for his first period of service are 
not on file, and service medical records for his second 
period of service are incomplete (for instance, his entrance 
examination report is absent).  Service medical records for 
his period of service in the U.S. Army Reserves appear to be 
on file.  In October 1997, the National Personnel Records 
Center (NPRC) indicated that no service medical records for 
the veteran were available.  The RO notified him of this 
response in December 1997, and offered him the opportunity to 
submit any service medical records in his possession.  In 
January 1998, and after previously having submitted certain 
service records in his possession, the veteran indicated that 
he had submitted all pertinent service medical records he 
had.  In March 1998, the NPRC again reported that no 
additional records for the veteran were available.  In April 
1998, the Records Management Center (RMC) indicated that 
records for the veteran had been forwarded to the RO in July 
1997.  In April 2001, and in response to the RO's inquiry to 
the NPRC and the United States Army Reserve Personnel Center 
(ARPERCEN), the NPRC provided copies of all available service 
medical records for the veteran.  In February 2001, the RO 
requested that the veteran submit any service medical records 
in his possession; in March 2001 he reported that he had 
submitted all such records.

From the above, the Board concludes that all available 
efforts have been made to secure any missing service medical 
records for the veteran.  The RMC has indicated that no 
records for him remain on file with that facility, and the 
NPRC and ARPERCEN have provided all available records for the 
appellant.  The veteran is aware that his service medical 
records are incomplete, and he has submitted all service 
medical records in his possession.  The Board notes in 
passing that he does not contend that his right knee disorder 
originated during his first period of active service, but 
rather that the condition either developed before his second 
period of active service, or originated during that period of 
service.  In any event, the Board is unaware of any 
alternative source of additional service records for the 
veteran, and concludes that additional efforts to obtain 
records from the RMC, NPRC or ARPERCEN would be futile.  

The veteran has alleged relevant treatment at Medicus (also 
known as the Microsurgery Center).  The RO made several 
attempts to obtain records from that provider, most recently 
in November 2002, without success.  In November 2002, the 
veteran informed VA that he preferred that VA process his 
claim without any records from Medicus.

In light of the above, the Board finds that VA's duty to 
assist the veteran in obtaining records in connection with 
his claims has been fulfilled.

The record also shows that the veteran was afforded a VA 
examination in February 1999 in connection with his claims.  
The examination addressed to some extent the etiology of the 
claimed right knee disorder, and provided some findings with 
respect to the right foot and ankle disorder.  An April 1999 
statement by a VA physician also addressed to an extent the 
etiology of the knee disorder.  The Board remanded the case 
in December 2000 with an explanation that further VA 
examination was required in order to adequately assess the 
current severity of the right foot and ankle disorder, and to 
adequately address the different theories of etiology for the 
right knee disorder.  The veteran was thereafter scheduled 
for a January 2003 orthopedic examination, but failed to 
report.  He requested that VA reschedule the examination, and 
the RO in April 2003 informed him that while the examination 
would be rescheduled, if he failed to report without good 
cause it could have a detrimental effect on the outcome of 
his appeal; he was informed that his claim would be decided 
on the evidence of record in that event.  He again failed to 
report for VA orthopedic examination scheduled for April 
2003.  He was rescheduled for another examination, to occur 
in May 2003, but prior to the examination he submitted a 
statement indicating that he did not want to attend an 
examination, and instead wanted his case forwarded to the 
Board for decision.  He explained that he did not understand 
why a VA examination was necessary in his case.

The duty to assist is not a one-way street, and an appellant 
must do more than passively wait for assistance when he has 
information essential to his claim.  Wood v. Derwinski, 1 
Vet. App. 190 (1990).  In this case the veteran failed to 
report for two VA orthopedic examinations in connection with 
his claims, and refused to report for a third.  While the 
appellant professes not to understand the need for a VA 
examination, the Board's December 2000 remand clearly 
explained why further VA examination was necessary.  Given 
his refusal to attend a pertinent VA examination, the Board 
is left with no reasonable alternative at this point but to 
proceed based on the information and evidence already of 
record.  38 C.F.R. § 3.655 (2004).

In sum, to the extent possible the facts relevant to this 
appeal have been properly developed and there is no further 
action to be undertaken to comply with the provisions of the 
VCAA or the implementing regulations.

I.  Left ear hearing loss

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  38 
C.F.R. § 20.200.  The Substantive Appeal can be set forth on 
a VA Form 9 (Appeal to the Board of Veterans' Appeals) or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction (AOJ).  38 
C.F.R. § 20.202.  To be considered timely, the Substantive 
Appeal must be filed within 60 days from the date that the 
AOJ mails the Statement of the Case (SOC) to the appellant or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed.  38 C.F.R. 
§ 20.302(b)(1).  However, where a claimant submits additional 
evidence within one year of the date of mailing of the 
notification of the determination being appealed, and that 
evidence requires the furnishing of a Supplemental Statement 
of the Case, then the time to submit a Substantive Appeal 
shall end not sooner than 60 days after such Supplemental 
Statement of the Case is mailed to the appellant.  38 C.F.R. 
§ 20.302(b)(2).  See also VAOPGCPREC 9-97; 62 Fed. Reg. 15567 
(1997).  

VA regulations provide that the period for filing a 
Substantive Appeal may be extended for good cause.  38 C.F.R. 
§ 20.303. The request for such an extension must be in 
writing and must be made prior to the expiration of the time 
limit for filing which would otherwise apply.  Id.

If the claimant fails to file a Substantive Appeal in a 
timely manner, and fails to timely request an extension of 
time, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

In the present case, the Board finds that the veteran did not 
timely file a Substantive Appeal, that he did not request or 
receive an extension of time to file a Substantive Appeal, 
and that no additional pertinent evidence was received during 
the time allowed for perfecting an appeal which would extend 
the time for filing.  Specifically, the record shows that the 
RO in a June 1999 rating decision denied entitlement to 
service connection for bilateral hearing loss.  The veteran 
was notified of the rating decision, and of his appellate 
rights with respect thereto, on June 24, 1999.  In July 1999, 
he filed a timely Notice of Disagreement.  In October 1999 
service connection was granted for right ear hearing loss; 
the RO continued to deny service connection for left ear 
hearing loss.  On December 17, 2002, the RO issued a 
statement of the case addressing the issue of entitlement to 
service connection for left ear hearing loss.  The SOC 
addressed the evidence on file, including that received since 
the June 1999 rating decision.  The SOC provided him with a 
VA Form 9 and advised him that to complete his appeal he had 
to file a formal appeal.  He was informed that his appeal 
must be filed within 60 days of the date of the SOC or within 
the remainder, if any, of the one-year period from the date 
of the letter notifying him of the action being appealed.  He 
was advised that if he required more time to file his appeal, 
he should request more time before the time limit for filing 
the appeal expired.  

Thereafter, no communication was received from the veteran or 
his representative with respect to his left ear hearing loss 
until April 2003.  The record shows that he attended a VA 
examination in January 2003 which addressed his left ear 
hearing loss.  He was issued a supplemental statement of the 
case in March 2003 in light of the examination report.  The 
SSOC explained that a substantive appeal in his claim had not 
been received, and that he had 60 days from the date of the 
SSOC in which to either submit a substantive appeal, or 
request an extension of the time limit for filing an appeal.  
In April 2003, the veteran submitted a VA Form 9 with respect 
to the left ear hearing loss claim.

In sum, the veteran was notified on June 24, 1999, of the 
June 1999 rating decision which denied his claim for left ear 
hearing loss.  He therefore had the later of one year from 
the date of notification (i.e., June 23, 2000) or 60 days 
from the date the SOC was issued (or February 16, 2003) to 
file his Substantive Appeal to the June 1999 rating decision.  
Neither the veteran nor his representative submitted a 
Substantive Appeal until April 2003, nor did the veteran or 
his representative at any point request an extension of time 
for filing the Substantive Appeal.  Although additional 
pertinent evidence was received within 60 days of the 
issuance of the SOC in December 2002, namely the report of a 
January 2003 VA examination, that evidence was received years 
outside of the one-year period beginning in June 1999 (the 
date of notification of the June 1999 rating decision).  
Consequently, the January 2003 VA examination report cannot 
provide a basis for extending the appeal period.  38 C.F.R. 
§ 20.302(b)(2).  Nor do any of the statements made to the 
January 2003 examiner by the veteran constitute a substantive 
appeal.

Accordingly, since a timely Substantive Appeal was not filed 
by the veteran with regard to the June 1999 rating decision 
denying service connection for a left ear hearing loss until 
more than three months after the issuance of the December 
2002 statement of the case, the Board finds that there is no 
jurisdictionally viable appeal pending regarding that claim.  
Roy; Barnett v. Brown, 83 F.3d 1380, 1388 (Fed. Cir. 1996) 
(It is a well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised sua sponte by any party, 
at any stage in the proceedings, and, once apparent, must be 
adjudicated).  Therefore, the veteran's appeal must be 
denied.

The Board notes that the March 2003 SSOC correctly informed 
the veteran that he had not yet filed a Substantive Appeal, 
but mistakenly informed him that he had 60 days from the date 
of that SSOC to file his appeal.  While the veteran may or 
may not have been misled by the latter advisement, the SSOC 
itself was issued to the veteran only after his appeal rights 
had already expired.  

The Board also notes that the RO in May 2005 specifically 
determined that the veteran had submitted a timely appeal.  
As indicated above, however, within VA the responsibility for 
determining the Board's jurisdiction falls on the Board, and 
not the RO.  Barnett.  The October 2003 remand made clear 
that the Board did not view the veteran's substantive appeal 
as timely, and provided him with an explanation for this 
conclusion, as well as the appropriate law and regulations.  
Consequently, the veteran is not prejudiced by the Board's 
differing determination that his appeal is untimely.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

II.  Service connection for right knee disability

Factual background

Service medical records for the veteran's first period of 
active service are not on file.  Records for his second 
period of active service, including the report of his April 
1991 discharge (redeployment) examination, are silent for any 
reference to lower extremity complaints or findings, although 
on a Desert Shield/Storm Out-Processing Check List completed 
in April 1991, he stated that he had right knee arthritis 
while serving in Southwest Asia; he denied receiving any 
injuries while overseas.  

Service medical records for the veteran's period of service 
in the Reserves following his active duty discharge in May 
1991 show that in June 1991 he reported recently injuring his 
right ankle and foot while parachuting from a helicopter.  He 
was placed on a temporary profile in September 1991 for right 
ankle sprain, and was again placed on profile in December 
1992 for arthritic right ankle secondary to an injury 
incurred while jumping from a helicopter.  An April 1992 
entry shows that he complained of right knee pain.  

Service personnel records show that the veteran performed a 
parachute jump while on a period of inactive duty training on 
June 2, 1991.
 
On file are private medical records for April 1989 to June 
2000.  In March 1990, the veteran reported a history of right 
knee discomfort times several months.  No abnormalities were 
identified on examination, and the examiner diagnosed 
arthritis.  In October 1990, he presented with complaints of 
right knee pain with running or hiking; he reported no other 
knee abnormalities.  The veteran remarked that his right knee 
symptoms had been recurring since December 1989.  Physical 
examination disclosed the absence of any identified 
abnormalities.  X-ray studies of the knee showed minimal 
sclerotic changes of the medial tibial plateau, but no 
significant joint space narrowing or osteophyte formation.  
The examiner diagnosed essentially normal knee examination 
with minimal early medial compartment degenerative joint 
disease.  

In June 1991, the veteran reported recently injuring his 
right ankle in a parachuting accident.  Physical examination 
demonstrated pain in the right instep and foot.  The ankle 
was stable.  On follow up examination several days later, he 
presented with less ankle and foot pain, and with no positive 
findings on physical evaluation.  Subsequent records show 
treatment for right foot and ankle tenderness.  In May 1999, 
he reported that his right knee pain began after his 
parachute injury.  Diagnostic testing in June 1999 revealed a 
medial meniscal tear and joint effusion in the right knee, 
for which the veteran underwent a meniscectomy in November 
1999.  

In a July 1991 statement received by VA in September 1997, 
the veteran indicated that he sprained his right ankle and 
foot in June 1991 in a parachuting accident.  In a statement 
also received in September 1997, a service comrade of the 
veteran indicated that he witnessed the appellant limping 
after a parachute jump in June 1991.

In an August 1998 statement, a private physician indicates 
that the veteran has degenerative arthritis affecting the 
right knee.  The physician addressed the etiology of the 
right foot and ankle disorder, but did not comment on the 
etiology of the right knee arthritis.

The veteran was afforded a hearing before a hearing officer 
at the RO in September 1998, at which time he testified that 
he had not experienced any right knee problems prior to 
service, but that the foot and ankle injury caused 
deterioration in his knee.  The veteran denied any direct 
trauma to the knee during the June 1991 parachute jump.

The veteran was afforded a VA examination in February 1999, 
at which time he reported experiencing knee pain after his 
service in 1991.  Physical examination of the knee disclosed 
no identified abnormalities.  X-ray studies of the right knee 
showed an osteophyte located in the patella, but were 
otherwise normal.  The examiner diagnosed possible 
degenerative joint disease of the right knee, with no 
evidence of traumatic injury to the knee.  

In a March 1999 addendum, the examiner concluded that the 
knee findings were most likely unrelated in any manner to the 
foot and ankle injury.  He explained that the degenerative 
changes were most likely from degenerative disease.  He noted 
that it was possible that the veteran had underlying 
degenerative joint disease when he injured the ankle in the 
parachute jump, and that this injury may have exacerbated the 
knee condition acutely.

On file is an April 1999 statement by a VA physician who 
indicates that he had reviewed the veteran's claims file, and 
determined that the appellant's knee pain was unrelated to 
the ankle injury.

In several statements, the veteran argues that his right knee 
arthritis pre-existed his second period of active service, 
but was aggravated by active service, by the June 1991 
parachute jump, by the general stress of other periods of 
IDT, or by his service-connected right foot and ankle 
disorder.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of arthritis during wartime service may be 
presumed if manifested to a compensable degree within one 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Active service 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 C.F.R. § 3.6.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Every veteran of wartime service shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  When the report of a service 
entrance examination is not of record, the Board must accord 
the veteran the presumption of soundness at service entry, 
absent clear and unmistakable evidence to the contrary.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994) 
(Government is in best position to have reliable medical 
evidence about changes in a preexisting condition; if 
induction exam is unavailable, it cannot penalize the veteran 
in favor of whom all doubts are to be resolved).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
3.306(a).

As noted previously, service medical records for the 
veteran's period of service ending in July 1971 are not on 
file.  He does not contend, however, that his right knee 
disorder was present in, or is otherwise related to, that 
period of service, or that he had any right knee disorder 
prior to 1989.  He instead argues primarily that: 1) that he 
had right knee arthritis prior to December 1990 which was 
either aggravated by his second period of active service, or 
by the June 1991 parachute injury; 2) that a right knee 
injury was incurred during his second period of active duty; 
or 3) that his right knee disability was caused or 
chronically worsened by his service-connected right foot and 
ankle disorder.  

The veteran's service entrance examination for his second 
period of service is unavailable.  He is therefore entitled 
to the presumption that he was in sound condition at the time 
of his entry into service in December 1990.  The Board 
nevertheless finds that the presumption of soundness has been 
rebutted in this case.  

In this regard, however, and the veteran's current 
recollections to the contrary notwithstanding, private 
medical records show that he began experiencing right knee 
complaints in December 1989.  In October 1990, he 
demonstrated right knee degenerative joint disease on X-ray 
study.  By October 1990, private physicians had diagnosed 
arthritis in the knee.  His right knee arthritis therefore 
clearly and unmistakably existed prior to his second period 
of service.  

With respect to whether the pre-existing right knee arthritis 
underwent aggravation in service, service medical records for 
December 1990 to May 1991 are silent for any finding or 
diagnosis of right knee arthritis.  The only mention of right 
knee arthritis, or any other knee disorder, is contained in a 
medical history provided by the veteran in April 1991, at 
which time he asserted only that he had arthritis in the 
knee; he did not allege that he sustained trauma to the knee 
in service, that he received treatment for right knee 
arthritis in service, or that his knee otherwise worsened in 
severity while in service.  The report of the veteran's 
examination for discharge is silent for any right knee 
complaints or findings.  Given that the veteran did not 
receive any treatment for right knee complaints while on 
active duty, or demonstrate any abnormalities at his 
discharge (redeployment) examination in April 1991, the Board 
finds that there is no evidence suggesting that his pre-
existing right knee disorder increased in severity during 
service.  

The Board therefore finds that the evidence on file clearly 
and unmistakably demonstrates not only that the veteran's 
right knee disorder pre-existed his entry into his second 
period of service, but that the disorder did not undergo 
aggravation in or as a result of service.  The presumption of 
soundness is therefore rebutted.  See Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004).

As discussed above, there is no competent evidence suggesting 
that the veteran's right knee disorder was aggravated during 
or as the result of his second period of active service.  He 
received no treatment during that period of service for right 
knee complaints, and no right knee abnormalities were 
identified at the time of his discharge.  In addition, while 
he contends that the knee disorder was aggravated by his 
parachute accident in June 1991, contemporary medical records 
are silent for any reference to right knee complaints.  
Instead, the records show that he next reported right knee 
complaints in April 1992, although no pertinent findings were 
reported at that time.  He thereafter underwent surgery in 
1999 for a medial meniscal tear.  Although in May 1999 he 
reported to his treating physicians that he first began 
experiencing right knee pain contemporaneous with the 
parachute accident, his physicians did not otherwise address 
the etiology of the knee disorder.  Evidence which is simply 
unenhanced information recorded by a medical examiner does 
not constitute competent medical evidence.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

Moreover, while the February 1999 VA examiner indicated that 
it was possible that the parachute jump injury may have 
exacerbated an underlying arthritic condition in the knee.  
The examiner also indicated that any such exacerbation would 
be acute, and in any event did not suggest that it was at 
least as likely as not that the parachute injury did 
aggravate the knee condition.  The April 1999 VA opinion 
concluded that the knee condition was unrelated to the ankle 
injury.  The Board points out that VA has attempted on three 
occasions to schedule the veteran for a VA examination to 
determine, inter alia, whether the parachute jump injury 
chronically worsened the knee disorder, but that the 
appellant refused to attend any of the scheduled 
examinations.

While the veteran himself argues that his knee disorder 
resulted from his second period of active service, from the 
general stress of IDT, or from the June 1991 parachute injury 
in particular, as there is no indication that he is qualified 
through education, training or experience to offer medical 
opinions, his opinions concerning medical causation, 
including on the basis of aggravation, do not constitute 
competent medical evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  

Although the veteran alternatively contends that his knee 
disorder was caused or chronically worsened by his service-
connected right foot and ankle disorder, the only medical 
opinions to address such a relationship are against the 
claim.  In March 1999, a VA examiner concluded that the knee 
disorder was likely unrelated to the foot and ankle disorder, 
and in April 1999 a VA physician determined that the 
veteran's knee disorder was unrelated to the ankle injury.  
While the veteran himself nevertheless contends that the 
right foot and ankle disorder caused or aggravated the right 
knee disability, as explained above, his opinions concerning 
medical causation do not constitute competent medical 
evidence.  Espiritu.

In short, there is no competent evidence suggesting that the 
veteran's right knee disability originated in or as the 
result of his initial period of active duty, or until years 
later.  The evidence clearly and unmistakably shows that the 
right knee disability pre-existed his second period of active 
duty and did not undergo aggravation therein.  Further, there 
is no competent evidence showing that the veteran's right 
knee disorder was aggravated during his period of inactive 
duty training in June 1991, that it resulted from an injury 
occurring during any other period of IDT, or that the knee 
condition was caused or chronically worsened by the service-
connected right foot and ankle disorder.  The Board 
emphasizes again that the veteran was offered the opportunity 
on three occasions after February 1999 to attend a VA 
examination for the purpose of determining whether his right 
knee disorder is related to service, but he failed to attend 
two of the examinations, and he cancelled the third.  The 
Board consequently finds that the preponderance of the 
evidence is against the claim.  The claim for service 
connection, to include on a secondary basis, for right knee 
disability is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

III.  The proper initial evaluation assignable for right foot 
and ankle disability

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.41 (2004), 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the right foot and ankle disorder, and the Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned ratings are based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In determining the degree of any limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14. 

Factual background

Briefly, as noted in the Introduction, the veteran's active 
service ended in May 1991.  Service medical records show that 
while on a period of inactive duty training in the U.S. Army 
Reserves in June 1991 the veteran injured his right foot and 
ankle area in a parachuting accident.  He was profiled for 
his right ankle in September 2001 and December 1992.  In 
April 1992, he exhibited good range of motion and stability 
in the ankle, without any swelling or deformity.  Service 
connection was granted for traumatic arthritis of the right 
foot in September 1998; the disorder was evaluated as 10 
percent disabling effective September 2, 1997.  The 10 
percent evaluation has remained in effect since.

On file are private medical records for April 1989 to June 
2000.  Pertinent to this claim, the record shows that in an 
August 1998 statement, a private physician indicated that the 
veteran had degenerative arthritis affecting his right foot 
and ankle.  He noted that physical examination demonstrated 
pain and tenderness in the ankle and foot, with worse 
symptoms on the dorsal surface of the foot with weight-
bearing.  The examiner saw no evidence of swelling, and noted 
that X-ray studies of the area did not show any deformity or 
acute trauma.  He recommended that the veteran avoid 
activities such as running exercises, jumping and aerobics.
 
At his September 1998 hearing, the veteran denied requiring a 
brace, or any other assistive device, for his ankle since 
1991.  He testified that he usually had pain in his foot and 
ankle area, and used analgesics.  The veteran indicated that 
he was no longer as physically active.

The veteran was afforded a VA examination in February 1999.  
He complained of right ankle pain, which was worse with 
activity.  Physical examination showed 5/5 right lower 
extremity strength, with normal bulk and tone.  He 
demonstrated full range of ankle motion, without crepitus, 
effusion, erythema, swelling, or laxity.  X-ray studies of 
the right foot were normal.  X-ray of the ankle showed an 
unfused ossification center adjacent to the medial malleolus.  
The examiner diagnosed possible degenerative joint disease of 
the right ankle.

In several statements on file, the veteran indicates that he 
experiences right ankle and foot stiffness, pain and 
limitation of use.  He reports experiencing increased pain 
with activity.

Analysis

The RO has evaluated the veteran's residuals of injury to the 
right foot and ankle with traumatic arthritis of the right 
ankle as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under that diagnostic code, arthritis 
due to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Degenerative arthritis established by X-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the joint involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted for X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, and a 20 percent evaluation is 
warranted for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

A 10 percent rating is warranted for moderate limitation of 
ankle motion.  A 20 percent evaluation is warranted for 
marked limitation of ankle motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  Malunion of the 
tibia and fibula with moderate knee or ankle disability 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

A moderate foot injury warrants a 10 percent evaluation, and 
a moderately severe foot injury warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The medical evidence on file shows that the veteran has 
degenerative arthritis affecting his right ankle, with some 
ankle tenderness, complaints of stiffness, and limited 
function, particularly with activity.  Medical records show 
that following initial treatment of the injury in 1991, no 
positive findings aside from ankle pain and tenderness were 
present.  During the pertinent period the ankle was 
consistently stable, without any swelling or identified 
limitation of motion.  When examined by VA in February 1999 
he demonstrated full range of ankle motion, without any 
weakness, swelling, or instability of the joint.  
Unfortunately, the examiner did not address any functional 
loss due to the veteran's report of ankle pain and 
tenderness.  As indicated previously, the veteran failed to 
attend each orthopedic examination scheduled for him after 
the February 1999 examination.  As he has prevented full 
development of his claim by refusing to appear for VA 
disability examinations scheduled pursuant to the Board's 
December 2000 remand, and since he has refused to cooperate 
in scheduling a new examination, the Board can only address 
the evidence currently of record.  

Given the full range of motion demonstrated on examination in 
February 1999, as well as the absence of any ankle weakness, 
swelling or instability, and even considering any functional 
loss due to pain and tenderness, the Board finds that the 
evidence does even remotely suggest the presence of marked 
limitation of ankle motion in the veteran.  Hence, a rating 
higher than 10 percent under Diagnostic Code 5271 is not 
warranted.

While the veteran has tenderness at the talofibular ligament, 
he has not demonstrated any malunion of the tibia and fibula.  
The Board consequently also finds that a rating higher than 
10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5262 is 
not warranted.

Although the veteran reports foot pain with weight-bearing, 
the record as a whole shows minimal, if any, right foot 
involvement.  While his private physician in August 1998 
concluded that the veteran had right foot arthritis, 
apparently based on his clinical examination of the veteran, 
X-ray studies in February 1999 demonstrated the absence of 
any foot abnormalities, including arthritis.  The Board 
accords greater evidentiary weight to the X-ray study 
findings, which are objectively more accurate in revealing 
the presence of arthritis than subjective findings made in 
August 1998 by a private physician.  In short, the record 
does not demonstrate any right foot pathology or other injury 
residual.  There consequently is no basis to assign a higher 
rating for the service-connected disorder under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284, or under any other diagnostic 
code pertaining to foot disorders.  Nor, given the absence of 
probative evidence of right foot arthritis or any complaints 
of incapacitating episodes, is there a basis for assignment 
of a 20 percent evaluation under Diagnostic Code 5003.

The December 2000 remand requested that the RO consider 
whether separate ratings were appropriate if identifiable 
right ankle and foot disorders were present on VA 
examination.  The veteran's failure to attend the VA 
examinations scheduled in connection with the remand 
precluded an assessment as to whether he actually has 
separately identifiable right ankle and foot disorders.  
Given his failure to cooperate in attending VA examinations, 
the Board can only proceed based on the current record.  The 
current record does not show the presence of separately 
identifiable right ankle and foot disorders.  Rather, the 
record shows that he has right ankle arthritis, but no 
underlying right foot pathology to account for his complaints 
of pain with weight-bearing.  The Board consequently finds no 
basis to assign a separate rating for foot disability.

In sum, the evidence shows that the veteran's right ankle 
retains a full range of motion, even with consideration of 
his complaints of pain, tenderness and stiffness, with no 
other evidence of functional impairment.  There is no 
separate underlying right foot pathology or evidence of foot 
injury, and no identifiable impairment of the tibia or 
fibula.  The preponderance of the evidence is therefore 
against his claim, and the claim for an initial rating in 
excess of 10 percent for right foot and ankle disability is 
denied.

The Board lastly notes that the RO, in granting service 
connection for the right foot and ankle disorder,. assigned 
an effective date for the award of service connection of 
September 2, 1997.  The Board has reviewed the evidence of 
record, but concludes that the right foot and ankle disorder 
has remained no more than 10 percent disabling under any 
applicable rating criteria for the entire period since 
September 2, 1997.  Fenderson.  


ORDER

The Board lacks jurisdiction to review a June 1999 rating 
decision denying entitlement to service connection for left 
ear hearing loss.

Entitlement to service connection for a right knee disorder, 
including arthritis, on a primary or secondary basis is 
denied.



Entitlement to an initial disability rating in excess of 10 
percent for residuals of injury to the right foot and ankle 
with traumatic arthritis of the right ankle from September 2, 
1997, is denied.





	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


